Citation Nr: 0809935	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a left inguinal hernia repair.

2.  Entitlement to a separate compensable rating for a scar 
as a result of a left inguinal hernia repair.

3.  Entitlement to service connection for loss of the left 
testicle, to include as secondary to the service-connected 
hernia repair.

4.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that granted service connection, with a 
noncompensable rating, for residuals of a left inguinal 
hernia repair, and denied service connection for status post 
orchiectomy for undescended testicle.  

The issues have been recharacterized on the title page to 
comport with the veteran's claim and the evidence of record.

The issue of entitlement to special monthly compensation for 
loss of use of a creative organ is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The service-connected left inguinal hernia repair is 
manifested by occasional swelling, with no recurrence of the 
hernia.

2.  The service-connected left inguinal hernia repair is 
manifested by a painful and tender 7-inch scar in the left 
groin area.

3.  It is at least as likely as not that the loss of the 
veteran's left testicle was caused by testicular atrophy that 
resulted from the hernia and service-connected left inguinal 
hernia repair.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected left hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.114, Diagnostic Code 
7338 (2007).

2.  The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected scar 
associated with the left hernia repair have been met since 
the effective date of service connection.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.114, 4.118, Diagnostic Code 7804 (2007).

3.  Loss of the left testicle was proximately due to or the 
result of the service-connected left inguinal hernia repair.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § § 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With regard to the service connection claim on appeal, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, as the service connection claim 
is now granted, any defect with respect to the content of the 
notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

With regard to the increased rating claim, the veteran is 
challenging the initial noncompensable evaluation assigned 
following the grant of service connection for a left inguinal 
hernia repair.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks an initial compensable rating for the 
service-connected status post left inguinal hernia repair.  
He asserts that his left groin area is tender with occasional 
swelling, and painful during intercourse.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected left inguinal hernia repair is rated 
pursuant to the criteria under 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  A noncompensable rating is assigned for an 
inguinal hernia that is small, reducible, or without true 
hernia protrusion, or where it is not operated, but 
remediable.  A 10 percent rating is warranted where a 
postoperative inguinal hernia is recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338

The medical evidence in this case does not show that the 
veteran's left inguinal hernia has recurred or that it is not 
well supported by truss or belt.  VA examination in April 
2004 noted that the veteran report pain at the surgical site 
during intercourse and occasional swelling.  In his Notice of 
Disagreement, the veteran reported that his hernia did 
protrude and that it caused difficulty and pain during sexual 
intercourse, as well as difficulty or strain with bowel 
movements.  Additionally, the veteran noted that the hernia 
repair site was not as swollen on the day of the examination 
as it usually was.  

Despite the veteran's assertions, the criteria for the 
assignment of a compensable rating under Diagnostic Code 7338 
are not met because the hernia has not recurred.  38 C.F.R. § 
4.114, Diagnostic Code 7338.  As noted above, there was no 
evidence of recurrence of the left inguinal hernia upon VA 
examination in April 2004.

Nevertheless, the veteran's hernia repair resulted in a scar, 
and the veteran does complain of tenderness and swelling in 
the area of the scar.  Scars other than on the head, face, or 
neck, are rated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805.  A10 percent rating is warranted for 
superficial scars that are painful on examination.  The 10 
percent rating is the only rating assignable under Diagnostic 
Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under Diagnostic Code 7801, scars other than the head, face, 
or neck that are deep or that cause limited motion, are rated 
based on size.  A 10 percent rating is assigned for a scar 
area or areas exceeding 6 square inches.  A 20 percent rating 
is warranted for a scar that covers an area or areas 
exceeding 12 square inches.  Higher ratings are available for 
larger scar areas.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801.  

A 10 percent rating is the maximum rating assignable under 
Diagnostic Codes 7802 for superficial scars other than the 
head, face or neck that do not cause limited motion, that 
cover an area or areas of 144 square inches or greater; and 
7803 for superficial unstable scars.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803, Notes 1 & 2.  

Under Diagnostic Code 7805, scars may also be evaluated on 
the basis of any related limitation of function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

The veteran's service-connected hernia repair scar is painful 
on examination; thus, a 10 percent rating is warranted based 
on 38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no 
limitation of function of the body part due to the scar and 
the scar area does not exceed 12 square inches.  Thus, a 
rating in excess of 10 percent is not warranted for the 
service-connected hernia scar.  

In sum, the veteran's service-connected hernia repair 
resulted in a tender scar; however, the hernia has not 
recurred.  As such, there is no basis on which to assign a 
compensable rating under Diagnostic Code 7338; however a 
separate rating based on a tender and painful scar under 
Diagnostic Code 7804 is warranted.  A 10 percent rating, but 
no higher is warranted for the service-connected scar 
associated with the hernia repair; however, the preponderance 
of the evidence is against the assignment of a compensable 
rating for the service-connected hernia repair under 
Diagnostic Code 7338; there is no doubt to be resolved; and a 
compensable rating under Diagnostic Code 7338 is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Secondary Service Connection

The veteran asserts that his left testicle disintegrated as a 
result of the left inguinal hernia and in-service hernia 
repair.  The service medical records reflect that the veteran 
entered service with a small hernia that was reducible and 
not noted to be of any significance.  During service, the 
veteran presented with pain in the left groin and a left 
inguinal mass.  The left testicle was not palpated on 
examination.  The veteran subsequently underwent a left 
inguinal herniorraphy and a left testicle orchiopexy 
(lowering of testicle into the scrotal sac).  The veteran 
maintains that he was discharged from service with his left 
testicle properly descended; but that approximately four 
years later the left testicle "suddenly disintegrated.  He 
noted current problems with intercourse and difficulty 
getting erections.  The veteran also reported that he 
experienced swelling at the surgical site during intercourse.  
On examination in May 2004 there was a faint seven-inch scar 
on the left groin, which was non-tender, non-adherent, and 
non-depressed.  There was a slightly atrophic right testicle.  
The left testicle was not palpable.  No obvious hernia was 
felt.  The groin was non-tender.  Tinel's was negative.  The 
assessment was status post left inguinal hernia status post 
operative left inguinal herniorrhaphy with loss of left 
testicle of unclear etiology, likely a post-surgical 
complication.  

In a May 2004 rating decision, the RO denied service 
connection for "status post orchiectomy for un-descended 
testicle.  The RO explained that the veteran's undescended 
left testicle was considered a constitutional congenital or 
developmental defect, unrelated to service, and not subject 
to service connection.  The RO noted that the veteran's 
service medical records showed that his left testicle was un-
descended before the hernia surgery, and incorrectly 
determined the veteran underwent elective surgery to remove 
the testicle (orchiectomy).

In his VA Form 9, substantive appeal, the veteran explained 
that he did not have an orchiectomy (removal of testicle) 
during service; but rather, he underwent a orchiopexy 
(surgery to release an un-descended testicle).  Furthermore, 
the veteran contends that the service-connected hernia repair 
caused the subsequent loss of the left testicle.  The veteran 
submitted treatise evidence showing increased risk of 
testicular atrophy as a complication of an orchiopexy.  

At a September 2006 VA examination, the veteran reported that 
he did not have an undescended left testicle prior to 
service, and that his left testicle was descended into his 
scrotal sac when he started service.  He reported that during 
service, he developed a hernia and had a hernia resection in 
1965.  Some time after that, his left testicle slowly 
dissolved.  He was never able to have children, and blames 
his sterility on the loss of use of the left testicle, as his 
wife had a full fertility work-up that was normal.  On 
examination, the left testicle was absent.  There was 
surgical scar in the groin, an oblique scar above the 
testicle..  The veteran reported discomfort in the scar area.  

The examiner noted that the veteran's service medical records 
referred to an un-descended left testicle, and noted that the 
etiology of the veteran's testicular absence was unknown, as 
there was very little information available.  The examiner 
did note that the veteran had increased risk factors for 
testicular atrophy during service including the left sided 
hernia, a left-sided hernia surgery, and a left testicular 
orchiopexy.  Those conditions all increased the risk of left 
testicular atrophy.  

In a May 2007 addendum to that opinion, the examiner noted 
that the veteran's service medical records confirmed that the 
veteran had an orchiopexy (not an orchiectomy) and a 
hernioplasty performed at the same time in July 1965.  At 
that time, the veteran was 22 years old and post pubertal.  
The diagnosis was un-descended left testicle.  The examiner 
noted that the operative report gave no indication that the 
veteran's left testicle was atrophied.  The testicle was 
replaced in the scrotal sac.  The examiner noted, however, 
that the veteran was likely at high risk for an atrophic 
testicle given his post puberal status.  Although the exact 
reason for the subsequent loss of the testicle remained 
unknown for sure, there was an increased risk for testicular 
atrophy because of the left-sided hernia, the left surgical 
herniorraphy, and the orchiopexy, as well as the status of 
having an undescended testicle post puberty.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the veteran's left testicle was replaced in 
the scrotal sac during service.  Thus, the RO was incorrect 
in stating that he underwent an orchiectomy during service, 
and was also incorrect in determining that service connection 
was not warranted because the absence of the left testicle in 
service was a congenital abnormality, and not subject to 
service connection.  The medical evidence shows that the 
veteran's testicle was replaced, and the veteran reported 
that his left testicle was intact at the time of discharge 
from service.  

Although the veteran is not qualified to make medical 
conclusions, such as the cause for the ultimate testicular 
atrophy, he is competent to state that he had a descended 
left testicle at the time of his separation from service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Whether lay evidence is competent 
and sufficient in a particular case is a fact issue.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The medical opinion in May 2007 indicated that the cause of 
the testicular atrophy of the veteran's left testicle could 
have been a side effect of the hernia, hernia repair and 
orchiopexy.  There is no medical evidence to the contrary.  
In light of the foregoing opinion, service connection on a 
secondary basis is warranted. 

Service connection has already been established for the 
hernia repair.  The next issue is whether there is disability 
that is due to the service-connected hernia repair.  The VA 
examiner has established that there is a current diagnosis of 
loss of the left testicle and that this diagnosis is as 
likely as not related to the service-connected hernia/hernia 
repair and/or in-service orchiopexy.  Based on the record, 
therefore, there is disability that is proximately due to or 
the result of a service-connected disease or injury.  

At the very least, the medical evidence tends to show that 
the veteran's service-connected hernia/hernia repair and in-
service orchiopexy aggravated the left testicle, to that 
point that it no longer remains.  Importantly, the examiner 
noted that testicular atrophy was a common risk of hernia, 
hernia repair and orchiopexy.  There is no evidence to the 
contrary, and there is no medical evidence suggesting any 
other possible cause of the post-service absence of the left 
testicle.  Resolving all doubt in the veteran's favor, 
secondary service connection is warranted for loss of the 
left testicle.  


ORDER

An initial compensable rating for the service-connected 
inguinal hernia repair is denied.

An initial 10 percent rating, but not higher, is granted for 
the tender and painful scar associated with the service-
connected inguinal hernia repair, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for loss of the left testicle is granted.  


REMAND

In the veteran's initial claim, he requested entitlement to 
special monthly compensation based on loss of use of a 
creative organ.  The claim was denied in conjunction with the 
denial of service connection for the underlying disability of 
loss of the left testicle.  As service connection for loss of 
the left testicle has now been established, the inextricably 
intertwined issue of entitlement to special monthly 
compensation due to loss of use of a creative organ must be 
readjudicated, particularly since it was included in the 
veteran's Notice of Disagreement and VA Form 9, substantive 
appeal.  The RO has not yet issued a Statement of the Case as 
to the issue of entitlement to special monthly compensation 
due to loss of use of a creative organ.

As such, the RO is now required to readjudicate the issue and 
if denied, issue the veteran a statement of the case as to 
this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  When a Notice of Disagreement has 
been submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

Adjudicate the issue of entitlement to 
special monthly compensation based on 
loss of use of a creative organ.  If the 
benefit is denied, issue the veteran a 
Statement of the Case as to the issue of 
entitlement to special monthly 
compensation based on the loss of use of 
a creative organ in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


